Case 9:20-md-02924-RLR Document 4106-1 Entered on FLSD Docket 08/23/2021 Page 1 of 7




                          EXHIBIT A
Case 9:20-md-02924-RLR Document 4106-1 Entered on FLSD Docket 08/23/2021 Page 2 of 7




     Plaintiff           Alleged Frequency of      Alleged Dosage(s) and Time Periods Of Use
                         Use
     Ida Adams           “once to three times      “(a) OTC 150 mg Zantac tablets and capsules
                         daily depending on her    from approximately 2000 to 2005 in West
     (AMMC ¶ 26)         condition”                Virginia while a citizen of West Virginia,
                                                   manufactured by Pfizer and BI; (b) OTC 150
                                                   mg Zantac tablets and capsules from
                                                   approximately 2005 to 2017 in Maryland while
                                                   a citizen of Maryland, manufactured by Pfizer,
                                                   BI and Sanofi; and (c) OTC 150 mg Zantac
                                                   tablets and capsules from approximately 2010
                                                   to 2012 in West Virginia while a citizen of
                                                   Maryland, manufactured by BI.”
     Virginia Aragon     “daily”                   “(a) OTC Zantac tablets and capsules of 75
                                                   mg and/or 150 mg from approximately 2006
     (AMMC ¶ 27)                                   to 2020 manufactured by Pfizer, BI, and
                                                   Sanofi; and (b) prescription 300 mg generic
                                                   ranitidine tablets and capsules from
                                                   approximately 2006 to 2020.”
     Golbenaz Bakhtiar   “up to twice daily,       “(a)150 mg prescription Zantac tablets and
                         depending on her          capsules beginning in approximately 2000,
     (AMMC ¶ 28)         condition, with           manufactured by GSK; (b) prescription 150 mg
                         occasional gaps of no     generic ranitidine tablets and capsules from
                         longer than a week”       approximately 2000 to 2019 that were used
                                                   interchangeably throughout the time period
                                                   with the brand; (c) 150 mg OTC Zantac tablets
                                                   and capsules from approximately 2000 until
                                                   2019, manufactured by Pfizer, BI, and Sanofi,
                                                   when she needed an extra dose or ran out of her
                                                   prescription; and (d) OTC 150 mg generic
                                                   ranitidine tablets and capsules from
                                                   approximately 2005 to 2019, when she needed
                                                   an extra dose or ran out of her prescription.”
     Felicia Ball        “at least once per day”   “(a) prescription Zantac in 150 mg and/or 300
                                                   mg manufactured by GSK beginning in 2000;
     (AMMC ¶ 29)                                   and (b) prescription 150 mg and 300 mg generic
                                                   ranitidine tablets and capsules when her
                                                   insurance would not pay for brand Zantac.”
     Antrenise           “twice daily”             “(a) prescription 150 mg generic ranitidine
     Campbell                                      tablets and capsules from approximately 1998
                                                   to 2008; and (b) OTC 150 mg Zantac tablets
     (AMMC ¶ 30)                                   and capsules from approximately 2008 to 2013,
                                                   manufactured by BI.”
Case 9:20-md-02924-RLR Document 4106-1 Entered on FLSD Docket 08/23/2021 Page 3 of 7




     Plaintiff           Alleged Frequency of   Alleged Dosage(s) and Time Periods Of Use
                         Use
     Teresa Dowler       “daily”                “(a) prescription 150 mg Zantac tablets and
                                                capsules from approximately 2011 to 2013,
     (AMMC ¶ 31)                                manufactured by GSK; (b) OTC 150 mg Zantac
                                                tablets and capsules from approximately 2013
                                                to 2018 manufactured by BI and Sanofi; and (c)
                                                prescription 150 mg generic ranitidine tablets
                                                and capsules from approximately 2018 to
                                                December 2019.”
     Jonathan Ferguson   “daily”                “(a) OTC Zantac tablets and capsules in
                                                approximately 1996 and 1999 in Nevada while
     (AMMC ¶ 32)                                a citizen of Nevada, manufactured by GSK and
                                                Pfizer; (b) OTC Zantac tablets and capsules
                                                from approximately 2007 to 2012 in California
                                                while a citizen of California, manufactured by
                                                BI; and (c) OTC ranitidine tablets from 2010 to
                                                2012 in California while a citizen of
                                                California.”
     Karen Foster        Unknown                “(a) OTC 150 mg Zantac tablets and capsules
                                                that she purchased approximately a dozen times
     (AMMC ¶ 33)                                over the years from 2013 to 2017 in Florida
                                                while a citizen of Florida, manufactured by BI
                                                and Sanofi; and (b) prescription 150 mg generic
                                                ranitidine tablets and capsules in Florida while
                                                a citizen of Florida from approximately 2013 to
                                                2017.”
Case 9:20-md-02924-RLR Document 4106-1 Entered on FLSD Docket 08/23/2021 Page 4 of 7




     Plaintiff          Alleged Frequency of   Alleged Dosage(s) and Time Periods Of Use
                        Use
     Michael Galloway   “up to three times     “(a) prescription 150 mg Zantac tablets and
                        daily”                 capsules from approximately 1997 through
     (AMMC ¶ 34)                               1999 in Florida while a citizen of Florida,
                                               manufactured by GSK; (b) prescription 150 mg
                                               generic ranitidine tablets and capsules from
                                               approximately 1997 through 1999 in Florida
                                               while a citizen of Florida; (c) OTC Zantac
                                               tablets and capsules from approximately 1997
                                               through 1999 in Florida while a citizen of
                                               Florida manufactured by GSK and Pfizer; (d)
                                               prescription 150 mg generic ranitidine tablets
                                               and capsules from approximately 1999 through
                                               October 2019 in Ohio while a citizen of Ohio;
                                               (e) OTC Zantac tablets and capsules from
                                               approximately 1999 through October 2019 in
                                               Ohio while a citizen of Ohio manufactured by
                                               Pfizer, BI, and Sanofi; and (f) prescription 150
                                               mg Zantac tablets and capsules, beginning in
                                               approximately 1999 in Ohio, manufactured by
                                               GSK.”
     Alberta Griffin    “up to three times a   “(a) prescription Zantac tablets and capsules in
                        day depending on her   increasing dosages beginning in approximately
     (AMMC ¶ 35)        condition”             2000, manufactured by GSK; (b) prescription
                                               150 mg generic ranitidine tablets and capsules
                                               from approximately 2013 to March 2020 when
                                               her insurance would not pay for brand; and (c)
                                               OTC 150 mg Zantac tablets and capsules from
                                               approximately 2000 to March 2020,
                                               manufactured by Pfizer, BI, and Sanofi when
                                               she ran out of her prescription.”
     Lorie Kendall-     “once or twice per     “OTC 150 mg Zantac tablets and capsules . . .
     Songer             day”                   from approximately 2012 to 2020, which were
                                               manufactured by BI and Sanofi.”
     (AMMC ¶ 36)

     Ronda Lockett      “Once” or “twice”      “(a) prescription Zantac tablets and capsules
                        daily                  consumed twice daily from approximately 1990
     (AMMC ¶ 37)                               to 1995, which were manufactured by GSK;
                                               and (b) OTC Zantac tablets and capsules
                                               consumed once daily from approximately 1996
                                               to 2000, which were manufactured by GSK and
                                               Pfizer.”
Case 9:20-md-02924-RLR Document 4106-1 Entered on FLSD Docket 08/23/2021 Page 5 of 7




     Plaintiff          Alleged Frequency of     Alleged Dosage(s) and Time Periods Of Use
                        Use
     Marva Mccall       “once per day”           “(a) 300 mg OTC Zantac tablets and capsules . .
                                                 . from approximately 2007 to 2015 when her
     (AMMC ¶ 38)                                 prescription ran out, which were manufactured
                                                 by BI; and (b) prescription 150 mg and 300 mg
                                                 generic ranitidine tablets and capsules from
                                                 approximately 2011 to 2019.”
     Clifton McKinnon   “twice per day”          “(a) OTC 75 and 150 mg Zantac tablets and
                                                 capsules consumed twice per day from
     (AMMC ¶ 39)                                 approximately 2008 to 2010, which were
                                                 manufactured by BI; and (b) prescription 150
                                                 mg generic ranitidine tablets and capsules from
                                                 approximately 2010 to 2020.”
     Alexander Monger   “twice per day”          “(a) prescription 10, 15, 65, and 75 mg/ml
                                                 Zantac syrup consumed twice per day
     (AMMC ¶ 40)                                 beginning in approximately 1999, which was
                                                 manufactured by GSK; (b) prescription Zantac
                                                 tablets and capsules consumed for
                                                 approximately a six-month period during a
                                                 hiatus from taking syrup; and (c) prescription
                                                 15 and 75 mg/ml and 65ml/5ml generic
                                                 ranitidine syrup, consumed twice per day from
                                                 approximately 1999 to 2020.”
     Laura Monger       “twice per day”          “(a) prescription 15, 25 mg/ml and 75mg/5ml
                                                 Zantac syrup consumed twice per day, which
     (AMMC ¶ 41)                                 was manufactured by GSK from approximately
                                                 1997 to 1998; and (b) prescription generic
                                                 ranitidine syrup in various dosages based on
                                                 Plaintiff’s weight consumed twice per day from
                                                 approximately 1998 to 2020.”
     Ricardo Moron      “three to four times a   “150 mg OTC Zantac tablets and capsules . . .
                        week”                    from approximately 1996 to 2020, which were
     (AMMC ¶ 42)                                 manufactured by GSK, Pfizer, BI, and Sanofi.”
     Richard O’Brien    “twice per day from      “(a) OTC 150 mg Zantac tablets and capsules
                        approximately 1998 to    manufactured by GSK, Pfizer, BI, and Sanofi;
     (AMMC ¶ 43)        2008, and . . . once per and (b) OTC 150 mg generic ranitidine tablets
                        day from                 and capsules when he occasionally ran out of
                        approximately 2008 to    Zantac brand.”
                        2019”
     Cesar Pinon        “two or three times per “OTC 75 mg and 150 mg Zantac tablets and
                        day after meals”         capsules . . . from approximately 2009 to 2015,
     (AMMC ¶ 44)                                 and manufactured by BI.”
Case 9:20-md-02924-RLR Document 4106-1 Entered on FLSD Docket 08/23/2021 Page 6 of 7




     Plaintiff        Alleged Frequency of    Alleged Dosage(s) and Time Periods Of Use
                      Use
     Jeffrey Pisano   “twice per day but      “(a) OTC 150 mg Zantac tablets and capsules
                      later consumed as       from approximately 2012 to 2019, which were
     (AMMC ¶ 45)      needed”                 manufactured by BI and Sanofi; (b) prescription
                                              150 mg Zantac tablets and capsules from
                                              approximately 1998 to 2003, which were
                                              manufactured by GSK; and (c) prescription 150
                                              mg generic ranitidine tablets and capsules from
                                              approximately 1998 to 2003.”
     Ronald Ragan     “two times per day”     “(a) OTC 150 mg Zantac tablets and capsules
                                              from approximately 2012 to 2019, which were
     (AMMC ¶ 46)                              manufactured by BI and Sanofi; and (b) OTC
                                              150 mg generic ranitidine tablets and capsules
                                              from approximately 2012 to 2019.”
     Tangie Sims      “one to two times per   “(a) OTC 150 mg Zantac tablets and capsules
                      day”                    from approximately 2007 to 2020, which were
     (AMMC ¶ 47)                              manufactured by BI and Sanofi; and (b) OTC
                                              generic ranitidine tablets and capsules from
                                              approximately 2010 to 2020.”
     Michael          “twice daily”           “(a) prescription 300 mg Zantac tablets and
     Tomlinson                                capsules beginning in 2000 and continuing
                                              through at least 2002, manufactured by GSK;
     (AMMC ¶ 48)                              (b) prescription 150 mg and 300 mg generic
                                              ranitidine tablets and capsules at some point
                                              thereafter until 2019; and (c) OTC 150 mg
                                              Zantac tablets and capsules from approximately
                                              2000 to 2019, manufactured by Pfizer, BI, and
                                              Sanofi when he ran out of or did not have
                                              access to his prescription.”
     Chris Troyan     “three to four times    “(a) 75 mg and 150 mg OTC Zantac tablets and
                      per week”               capsules beginning in approximately 2002,
     (AMMC ¶ 49)                              manufactured by Pfizer, BI, and Sanofi; and (b)
                                              OTC generic ranitidine tablets and capsules
                                              from approximately 2011 to 2020.”
     Gustavo          “two to six times per   “OTC 75 mg and 150 mg Zantac tablets and
     Velasquez        week from               capsules manufactured by Pfizer, BI, and Sanofi
                      approximately 2000 to   [from approximately 2000 to 2020].”
     (AMMC ¶ 50)      2016, and thereafter
                      until 2020 on as-
                      needed basis,
                      approximately once a
                      month”
Case 9:20-md-02924-RLR Document 4106-1 Entered on FLSD Docket 08/23/2021 Page 7 of 7




     Plaintiff       Alleged Frequency of   Alleged Dosage(s) and Time Periods Of Use
                     Use
     Teresa Waters   “daily”                “(a) OTC 150 mg Zantac tablets and capsules
                                            from approximately 2017 to 2020 manufactured
     (AMMC ¶ 51)                            by BI and Sanofi; and (b) prescription 150 mg
                                            generic ranitidine tablets and capsules from
                                            approximately 2017 to 2020.”
     Joshua Winans   “daily”                “OTC 75 and 150 mg Zantac tablets and
                                            capsules . . . from approximately 2000 to 2019,
     (AMMC ¶ 52)                            manufactured by Pfizer, BI, and Sanofi.”
